DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 1-14 and 18-20 in the reply filed on 04/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (JP 2005-254592).
Regarding claim 1, Horiba et al. teaches a masterbatch pellet which have been shaped with grooves and recesses by extruding through a plane having particularly defined holes. (Abstract, par. [0010]-[0013] and Fig. 1-2). Horiba et al. teaches that the amount of pellet material that is removed from the masterbatch pellets is 0.2 to 0.8 times the weight of the pellet. (par. [0013]). As shown in Fig. 1 and explained in par. [0013] the shape, size and number of concave sections formed in the pellet are adjustable. As examples, Horiba et al. mentions the grooves having different angular shapes (par. [0021]) that would be controllable based on the shape of the mold in Fig. 2).
With respect to the limitations referring to the L/T1 ratio, as shown in Fig. 1 (a) through d, the pellet recess portion would result in a T1 dimension (pellet height when the groove is placed on a flat surface and would be smaller than the maximum radius of the pellet D which would be viewed from above. Since the relative amount, shape, quantity and size of the grooves are adjustable according to the teachings of Horiba et al., it would have been obvious to one of ordinary skill in the art to optimize, resulting in an L/T1 ratio as presently claimed.
One of ordinary skill in the art would have found it obvious to optimize the overall amount, shape, quantity and size of the grooves in the pellets as disclosed in Horiba et al. in order to solve the issue of pellet separation which occurs during mixing with spherical pellets.

Regarding claims 2-8 and 18-20, the claims are rejected for substantially the same reasons as discussed above the rejection of claim 1. The overall dimensions for the recesses and the resulting height, width, depth and diameters of the pellet and the recess would all be routinely optimizable by virtue of adjusting the parameters for the formation of the recesses in the pellets as disclosed in Horiba et al. The reference further specifically teaching the amount of resin removed from the pellet in the range of 0.2 to 0.8 and control over the groove properties would mean that the claimed limitations would be a matter of routine optimization by one of ordinary skill in the art for forming a pellet having a desirable shape and configuration for solving the problem disclosed in Horiba et al.
Regarding claims 9-11, while Horiba et al. does not specifically mention the standard deviation of the surface area, volume and weight, it would have been obvious to one of ordinary skill in the art to ensure that the pellets in the population are as uniform as possible in order to avoid the problem of separation that Horiba et al. is trying to solve (see e.g. par. [0011]-[0012]). If the pellets were not uniform then a uniform mixing would not be attainable which would create problems in the masterbatch for providing uniform color to a moldable product.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba et al. (JP 2005-254592) in view of Morikawa et al. (JP2007-197666).
Horiba et al. is relied upon as described in the rejection of claim 1, above.
Horiba et al. does not teach the type or hardness of the resin used.
Morikawa et al. is related to the same field as Horiba et al. as it discloses provided resin pellets as colorants for molding products. (Abstract). Morikawa et al. teaches that the pellet should have a hardness of 1 to 20 N are desirable (page 3) and that types of resin materials include polyethylene. (page 7).
It would have been obvious to one of ordinary skill the use polypropylene as a resin material for the pellets of Horiba et al. which would have the claimed HDD hardness.
One of ordinary skill in the art would have found it obvious to use polyethylene resins in view of the disclosure in Morikawa et al. that such pellets are known in the art to be useful as resin materials for providing coloring to a molded material. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (CN 108884252 A).
Regarding claim 1, Seto et al. teaches metal coated shaped resin particles and a method of manufacturing thereof. (Abstract). Seto et al. teaches that the particles contain U shaped regions which are 0.1-0.95 the width of the particle diameter and he depth of the recess can be 0.1 to 0. Times the depth of the particle. (page 4). In certain embodiments the diameter of the particles is 0.1 to 300 microns. (page 5).  
With respect to the limitations referring to the L/T1 ratio, since the width and depth of the recess would substantially affect the overall dimension T1 of the particle when the recess is placed on a planar surface, the L/T1 ratio of the particles of Seto et al. would fall within the claimed range in certain embodiments wherein the recess is substantially wide enough to affect diminish the height of the particle relative to the overall diameter thereof.

Regarding claims 2-8 and 18-20, the claims are rejected for substantially the same reasons as discussed above the rejection of claim 1. The overall dimensions for the recesses and the resulting height, width, depth and diameters of the pellet and the recess would all be routinely optimizable by virtue of adjusting the parameters for the formation of the recesses in the pellets as disclosed in Seto et al. Since the range disclose for the recess width and depth are significantly broad enough to encompass a large portion of the particle diameter and volume, the claimed range would fall within the broad range disclosed in Seto et al. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2022